       Case 1:20-cv-09737-LGS-GWG Document 6 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HARVEY J. BOONE,

                                  Plaintiff,                       20 Civ. 9737 (LGS)
                      -against-                               ORDER OF SERVICE AND
                                                               SCHEDULING ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                                  Defendant.

Lorna G. Schofield, United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 405(g), seeking court

review of a decision of the Commissioner of the Social Security Administration. By order dated

November 20, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis.

       The Clerk of Court shall electronically notify the U.S. Attorney’s Office for the Southern

District of New York of the filing of this pro se case.

       In accordance with the Standing Order “Motions for Judgment on the Pleadings in Social

Security Cases,” 16-MC-0171 (Apr. 20, 2016):

       Within 90 days of the date of this order, the Commissioner must serve and file the

Electronic Certified Administrative Record (e-CAR), which will constitute the Commissioner’s

answer, or otherwise move against the complaint.

       If the Commissioner wishes to file a motion for judgment on the pleadings, the

Commissioner must do so within 60 days of the date on which the e-CAR was filed. The motion

must contain a full recitation of the relevant facts and a full description of the underlying

administrative proceeding.
       Case 1:20-cv-09737-LGS-GWG Document 6 Filed 03/29/21 Page 2 of 2




                                                2
       The plaintiff must file an answering brief within 60 days of the filing of the

Commissioner’s motion. The Commissioner may file a reply within 21 days thereafter.

       Memoranda in support of or in opposition to any dispositive motion may not exceed 25

pages in length; reply memoranda may not exceed ten pages in length. A party seeking to exceed

these page limitations must apply to the Court for leave to do so, with copies to all counsel, no

fewer than seven days before the date on which the memorandum is due.

SO ORDERED.

 Dated:   March 29, 2021
          New York, New York

                                                              LORNA G. SCHOFIELD
                                                             United States District Judge
